Citation Nr: 1129032	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the right knee with a total arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in St. Paul, Minnesota.

The issues of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection under the provisions of 38 U.S.C.A. § 1151 for a fracture, left proximal humerus, with fracture dislocation of the anatomic neck, status post left shoulder hemiarthroplasty during an alcohol detoxication admission on July 25, 2001 at the VA Medical Center in Sioux Falls, South Dakota, and of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he incurred DJD of the right knee that ultimately required a total arthroplasty in March 2007 as a result of a falling accident in service in 1963.  Specifically, he asserts that in 1963, while serving at the Fallon, Nevada air base, he slipped and fell three to four feet off the wing of a plane that was covered with three inches of snow when he was inspecting the fuel tank latch.  See Statement, June 2007.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.  

The Board acknowledges that the Veteran's service treatment records reflect that he was treated for right knee abrasions twice in July 1963 (albeit the Veteran reported that at the time of his injury, there was three inches of snow on the wing and that it had been snowing "the whole time," see statement, June 2007).  The Veteran reported in his June 2007 statement that he continued to experience right knee problems since the falling accident in service, and that he was treated around 10 years after the incident at the VA medical center (VAMC) located in St. Cloud, Minnesota.  He also reported in his June 2007 statement that his knee improved for a period of time until the 1990s.  The Veteran was provided with a VA examination in September 2007 relating to his claim, and the examiner noted in his report that there was no record of complaint or treatment post-service in the claims file until 1999.

As noted above, the Veteran asserts that he was treated for his right knee condition approximately 10 years after his reported injury in service, i.e., sometime around 1973, at the VA medical center located in St. Cloud, Minnesota.  The Board notes, however, that there is no record of the RO requesting copies of these treatment records from the VAMC.  VA has a duty to assist the Veteran in obtaining all potentially relevant documents to substantiate a claim, including medical evidence either to verify or not verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2009).  Therefore, the Board finds that a remand is necessary to obtain any outstanding VA treatment records from the St. Cloud, Minnesota VAMC dated around 10 years after the Veteran's reported falling accident, i.e., between 1972 and 1974, and to associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records relating to the Veteran's right knee condition dated from 1972 to 1974 from the VA medical center located in St. Cloud, Minnesota, and associate them with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Thereafter, perform any additional development necessary, and then re-adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

